United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.C., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
WEAPONS STATION, Charleston, SC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
David G. Jennings, Esq., for the appellant
Office of the Solicitor, for the Director

Docket No. 12-1783
Issued: January 29, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On August 23, 2012 appellant, through his attorney, filed a timely appeal from an
August 1, 2012 decision of the Office of Workers’ Compensation Programs (OWCP) denying his
occupational disease claim on the grounds it was not timely filed. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant’s claim for occupational
hearing loss is barred by the applicable time limitation provisions of FECA.
On appeal, counsel asserts that employing establishment audiograms performed as part of
a hearing conservation program provided timely actual notice of a ratable hearing loss.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On June 18, 2012 appellant, then an 80-year-old former ordnance equipment repairman,
filed an occupational disease claim (Form CA-2) alleging that he sustained a bilateral hearing
loss due to hazardous noise exposure at work on or before January 1, 1975.2 He first became
aware of his hearing loss and its relationship to his federal employment on January 1, 1975.
Appellant delayed filing a claim for more than 30 days after January 1, 1975 and only recently
learned that he could file one. He retired from federal employment on July 1, 1989.
In a May 9, 2012 letter, appellant noted working in the employing establishment’s
ordnance division from August 1960 until his retirement on July 1, 1989. Throughout his
employment, he was exposed to hazardous noise from overhead cranes, air wrenches, air
compressors, forklifts and hammering. Appellant wore earplugs and earmuffs provided by the
employing establishment.
The employing establishment provided position descriptions, medical surveillance
questionnaires and a June 20, 2012 memorandum documenting that appellant was exposed to
hazardous noise above 85 decibels (dBA) at work from 1960 through July 1, 1989. In a June 11,
2012 letter, the employing establishment noted that he participated in a hearing conservation
program monitored through annual audiograms. Appellant’s final audiogram was obtained on
May 11, 1989.
The employing establishment submitted appellant’s baseline audiogram obtained on
August 8, 1960. Audiometric testing at the frequency levels of 500, 1,000, 2,000 and 3,000
cycles per second (cps) revealed decibel losses of 15, 15, 15 and 20 decibels in both ears,
indicating normal hearing. A hearing conservation audiogram performed on May 14, 1974
revealed decibel losses of 20, 20, 55 and 70 decibels on the left and 20, 30, 60 and 65 decibels on
the right, demonstrating a ratable binaural hearing loss.3 Annual hearing conservation
audiograms from May 18, 1983 through May 11, 1989 demonstrated a worsening binaural
hearing loss.4 On July 9, 1984 Dr. John R. Wechsler, an employing establishment physician,
diagnosed a severe hearing loss despite his use of earplugs and earmuffs.
In a June 25, 2012 letter, counsel asserted that annual employing establishment
audiograms performed as part of a hearing conservation program established actual, timely
notice that appellant had a work-related hearing loss. He submitted a March 16, 2012 audiogram
from a private audiology clinic which showed a severe bilateral hearing loss, with decibel losses
on the left at 85, 80, 80 and 80 decibels and 45, 60, 70 and 80 decibels on the right at the
frequencies of 500, 1,000, 2,000 and 3,000 cps.
2

In a June 21, 2012 letter, OWCP advised appellant of the type of additional medical and factual evidence needed
to establish his claim. It afforded appellant 30 days to submit such evidence.
3

Under FECA, hearing loss impairments are determined by the average of the hearing levels at 500, 1,000, 2,000
and 3,000 cps. See American Medical Association, Guides to the Evaluation of Permanent Impairment (6th ed.,
2008) at section 11.2d, page 250. If the average is less than 25, the hearing impairment is not ratable.
4

In a June 20, 2012 report, an OWCP medical adviser noted that there was no significant threshold shift in
employing establishment audiograms from May 14, 1974 to May 11, 1989.

2

By decision dated August 1, 2012, OWCP denied appellant’s claim on the grounds that it
was not timely filed under the three-year time limitation at section 8122 of FECA. It found that
appellant did not file his claim until June 14, 2012, more than three years after he first noticed a
hearing loss on January 1, 1975. OWCP further found that the evidence did not establish that the
employing establishment had actual notice of the hearing loss within 30 days of the date of
injury.
LEGAL PRECEDENT
Under section 8122 of FECA,5 as amended in 1974, a claimant has three years to file a
claim for compensation.6 In a case of occupational disease, the Board has held that the time for
filing a claim begins to run when the employee first becomes aware or reasonably should have
been aware, of a possible relationship between his condition and his employment. When an
employee becomes aware or reasonably should have been aware that he has a condition which
has been adversely affected by factors of his federal employment, such awareness is competent
to start the limitation period even though he does not know the nature of the impairment or
whether the ultimate result of such affect would be temporary or permanent.7 Where the
employee continues in the same employment after such awareness, the time limitation begins to
run on the date of his last exposure to the implicated factors.8
Section 8122(b) provides that, in latent disability cases, the time limitation does not begin
to run until the claimant is aware or by the exercise of reasonable diligence, should have been
aware, of the causal relationship between his employment and the compensable disability.9
Even if the claim is not filed within the three-year period, it may be regarded as timely
under section 8122(a)(1) if appellant’s immediate supervisor had actual knowledge of his alleged
employment-related injury within 30 days such that the immediate superior was put reasonably
on notice of an on-the-job injury or death.10 In interpreting section 8122(a)(1) of FECA,
OWCP’s procedure manual states that, if the employing establishment provides regular physical
examinations, which might have detected signs of illness, such as hearing tests, it should be
asked whether the results of such tests were positive for illness and whether the employee was
notified of the results.11 The Board has held that a program of annual audiometric examinations
conducted by an employing establishment in conjunction with an employee testing program for
5

5 U.S.C. § 8122.

6

Duet Brinson, 52 ECAB 168 (2000); William F. Dorson, 47 ECAB 253, 257 (1995); see 20 C.F.R. § 10.101(b).

7

Larry E. Young, 52 ECAB 264 (2001); Duet Brinson, id.

8

See Larry E. Young, id.

9

5 U.S.C. § 8122(b); Bennie L. McDonald, 49 ECAB 509, 514 (1998).

10

William C. Oakley, 56 ECAB 519 (2005); Duet Brinson, supra note 4; Delmont L. Thompson, 51 ECAB
155 (1999).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.801.6(c) (March 1993); L.C., 57 ECAB
740 (2006); Ralph L. Dill, 57 ECAB 248 (2005).

3

hazardous noise exposure is sufficient to constructively establish actual knowledge of a hearing
loss, such as to put the immediate supervisor on notice of an on-the-job injury.12 A hearing loss
identified on such a test would constitute actual knowledge on the part of the agency of a
possible work injury.13
ANALYSIS
Appellant stated on his claim form that he was aware of a relationship between the
claimed condition and his federal employment as of January 1, 1975. Under section 8122(b), the
time limitation begins to run when appellant became aware of causal relationship, or, if he
continued to be exposed to noise after awareness, the date he is no longer exposed to noise.
Appellant retired from federal employment on July 1, 1989. Therefore, the three-year time
limitation began to run on July 1, 1989. As appellant did not file his occupational disease claim
until May 7, 2012, the Board finds that it was not filed within the three-year time period under
section 8122(b).
As set forth above, appellant’s claim would still be regarded as timely under section
8122(a)(1) of FECA if his immediate supervisor, another employing establishment official or
employing establishment physician or dispensary had actual knowledge of the injury within 30
days of his last exposure to noise, i.e., within 30 days of July 1, 1989.14 The Board finds that the
employing establishment hearing conservation audiograms, obtained on May 14, 1974 and
annually from May 18, 1983 to May 11, 1989, are sufficient to establish actual knowledge of the
claimed hearing loss within 30 days of July 1, 1989. Each of the audiograms from May 14, 1974
onward demonstrated a ratable hearing loss. Additionally, in a July 9, 1984 report,
Dr. Wechsler, an employing establishment physician, diagnosed a severe hearing loss based on a
hearing conservation program audiogram. The ratable bilateral hearing loss15 evident on the
hearing conservation audiograms and associated report constitutes actual knowledge by the
employing establishment of a possible work-related hearing loss within 30 days of
July 1, 1989.16 Therefore, appellant’s hearing loss claim is considered timely.
The case must, therefore, be remanded for OWCP to address the merits of the claim.
After any further development as deemed necessary, it should issue an appropriate decision.
On appeal, counsel asserts that employing establishment audiograms performed as part of
a hearing conservation program provided timely actual notice of a ratable hearing loss. As stated

12

James W. Beavers, 57 ECAB 254 (2005); Ralph L. Dill, id.

13

See 5 U.S.C. § 8122(a)(1); Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.801(3); Ralph L.
Dill, supra note 11; Larry E. Young, supra note 7; Roger D. Dicus, 56 ECAB 290 (2005).
14

See 5 U.S.C. § 8122(a)(1); Federal (FECA) Procedure Manual, supra note 11 at Chapter 2.801(3); Ralph L.
Dill, supra note 11; Larry E. Young, supra note 7.
15

See A.M.A., Guides 250.

16

Federal (FECA) Procedure Manual, Part 2 -- Claims, Time, Chapter 2.8016(c) (March 1993); Ralph L. Dill,
supra note 11; Larry E. Young, supra note 7; Roger D. Dicus, supra note 13.

4

above, appellant’s claim is timely. The case will be remanded to OWCP for consideration of the
merits of the claim.
CONCLUSION
The Board finds that appellant’s claim for hearing loss was timely filed. The employing
establishment had actual knowledge of a possible work-related hearing loss within 30 days of
July 1, 1989, the date appellant was last exposed to hazardous noise at work.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 1, 2012 is set aside and the case remanded for further
development in accordance with this decision.
Issued: January 29, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

